Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the conditioning" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In light of the above, the claims will be examined on the merits as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pena (US 5,020,262), provided by applicant.
Re claim 1, Pena (Fig 3) discloses a system, comprising: a housing (10) that houses a first optical element (16), a second optical element (18A), and a third optical element (20), wherein light is partially reflected by the first optical element along a first path to the second optical element, wherein the light is partially transmitted by the first optical element along a second path to the third optical element (20), and wherein the light reflected by the first optical element is reflected by the second optical element and then recorded by a recording device (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US 5,020,262).  Pena discloses the claimed invention except for the light being received by the first element to be conditioned by an optical scope.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the parts (i.e. place the mount in Pena at the rear end of the scope instead of In re Japiske, 86 USPQ 70.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US 5,020,262) in view of Hope (US 6,539,661), provided by applicant.  Pena discloses a scope (20), comprising: a housing (10) that houses a plurality of lens systems, an eyepiece (front of the scope), a beam splitter (16), wherein an optical path of the scope passes through the plurality of lens systems, the eyepiece, and the beam splitter.  Pena shows a camera but not specifically an image sensor.  Hope teaches a camera having an image sensor (Fig 3, 46).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to simply substitute the camera in Pena to be the camera/image sensor taught by Hope.  The motivation would simply be to substitute one known camera for another known camera having an image sensor.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641